CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [***]. MATERIAL OMITTED
HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.




ExxonMobil Chemical Company
22777 Springwoods Village Parkway
Spring, Texas 77389
832-625-4213 Telephone
 
 
[exhibit101exxonamendm_image1.jpg]
                                Chemical

















March 17, 2016
Ms. Suzanne McCormick
West Pharmaceutical Services
530 Herman O. West Drive
Exton, PA 19341


SUBJ: Amendment to Global Supply Agreement between ExxonMobil Chemical Company
("EMCC"), a division of Exxon Mobil Corporation and West Pharmaceutical Services
effective January 1, 2014.
Dear Suzanne:
Effective January 1, 2016, EMCC wishes to amend paragraph titled "AGREEMENT —
CRUDE PRICE ADJUSTMENTS", of the 2014-2018 Global Supply Agreement defining the
price adjustment mechanism of the agreement.
The language in the existing agreement will be deleted in its entirety and
replaced with the following:
Price Adjustments.    Product price(s) shall be subject to the Average Brent
crude oil price evolution (as further detailed below) in order to reflect the
cost of energy. Should the Average Brent crude oil at any moment during the term
of the remainder of the Agreement move to a different Average Brent crude oil
price bracket as mentioned below, Seller may increase or decrease the Product
price by [***] for every [***] change in the Average Brent crude oil price. In
no event shall the Product price's increase or decrease exceed [***] for every
[***] change in the Average Brent crude oil price brackets. Each Average Brent
crude oil bracket is calculated on a $5 range basis (e.g., $30-35, $40-$45,
$50-$55, etc.).
The Average Brent crude oil price evolution shall be expressed as the
three-month average spot price per barrel of Brent crude oil (as per the Wall
Street Journal). This average shall be calculated as the average of the prices
for the immediate preceding three consecutive months, with each month's price
calculated as the average of the daily prices.
Any Product price adjustment shall take effect the month immediately following
Seller's notification of an increase or decrease in Product price.








_________________________


[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.




A Division of Exxon Mobil Corporation

--------------------------------------------------------------------------------






If you are in agreement with the changes to paragraph "AGREEMENT — CRUDE PRICE
ADJUSTMENTS" of the 20142018 Global Supply Agreement, as outlined above, please
indicate your acceptance by signing below and returning
to:
Charlene Spiller at:
P.O. Box 4369

Copley, Ohio 44321
Very truly yours,
ExxonMobil Chemical Company
A division of Exxon Mobil Corporation
By: /s/ Kurt Aerts    
Name: Kurt Aerts
Title: VP SERB
Agreed and Accepted:
West Pharmaceutical Services, Inc.
By: /s/ Eric M. Green    
Name: Eric M. Green
Title: President and CEO




A Division of Exxon Mobil Corporation